Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant election of Species I encompassing claims 1-9, 11, 13-20 with traverse in the communication with the Office on 08/13/2021 is acknowledged.
	Upon review and examination, generic claim 1 is deemed allowable, therefore withdrawn claims 10 and 12 that belong to other species but that depend on and have all the limitation of the allowable generic claim 1 are rejoined and allowed.

Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed high electron mobility transistor having the limitations:
--“a gallium nitride layer disposed over the substrate; 
 a gate contact comprising: 
 a gate bus disposed over the gallium nitride layer; and
 a plurality of gate feet extending from the gate bus into the gallium nitride layer, wherein each gate foot of the plurality of gate feet has a trapezoid-shaped cross- section with a longer base and a shorter base in parallel with a longitudinal axis of the gate bus;
a source contact disposed over the gallium nitride layer; and a drain contact

contact are spaced apart from the gate contact and each other. “--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Shinohara et al. (US 2019/0013386) discloses a FET WITH BURIED GATE STRUCTURE.

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

     
                      /THINH T NGUYEN/                      Primary Examiner, Art Unit 2897